


Item 10.1    Entry into a Material Definitive Agreement.


On September 26, 2012, Four Oaks Bank & Trust Company (“Four Oaks Bank”), a
wholly owned subsidiary of Four Oaks Fincorp, Inc. (OTC BB: FOFN) (the
“Corporation”), and First Bank entered into a Purchase and Assumption Agreement
(the “Agreement”), pursuant to which First Bank will purchase certain assets and
assume certain liabilities (the “Purchase”) of two branch offices of Four Oaks
Bank located in Rockingham, North Carolina (the “Rockingham Branch”) and
Southern Pines, North Carolina (together with the Rockingham Branch, the
“Branches”).


The Agreement provides that First Bank will acquire all of Four Oaks Bank's
rights, title, and interests to certain assets described in the Agreement,
including (i) real property (the “Real Property”) and related tangible personal
property (the “Tangible Personal Property”) at the Rockingham Branch, (ii) cash
on hand at the Rockingham Branch (the “Cash”), (iii) equipment leases for
equipment located at the Rockingham Branch (the “Equipment Leases”), (iv) safe
deposit contracts and leases for the safe deposit boxes at the Branches (the
“Safe Deposit Contracts”), (v) certain loans (the “Loans”), and (vi) certain
records (collectively, the “Assets”). The Agreement also provides that First
Bank will assume certain of Four Oaks Bank's liabilities, including (i) all
deposits located at the Branches and all duties, obligations, and liabilities
relating to the assumed deposits (the “Deposits”), (ii) Four Oaks Bank's duties,
obligations, and liabilities with respect to the Loans, and (iii) Four Oaks
Bank's duties, obligations, and liabilities relating to the Real Property, the
Equipment Leases, and the Safe Deposit Contracts.


The completion of the Purchase is subject to regulatory approvals required by
state and federal bank regulatory authorities and normal and customary closing
conditions. Subject to satisfaction of such conditions, Four Oaks Bank and First
Bank expect to close the Purchase in the first quarter of 2013.


Four Oaks Bank and First Bank made customary representations, warranties, and
covenants in the Agreement. Four Oaks Bank and First Bank have also agreed to
indemnify each other (subject to customary limitations) with respect to the
Purchase, including for breaches of representations and warranties, liabilities
not retained or assumed, and conduct of the business of the Branches and
operation and use of the Assets during certain time periods.


The purchase price for the Assets will be computed as the sum of (i) a premium
of 1% on the Deposits, (ii) the aggregate value of the Loans, (iii) the
aggregate net book value of the Real Property and Tangible Personal Property,
and (iv) the aggregate face value of the Cash. The current value of the Deposits
is approximately $64 million, and the current value of the Loans is
approximately $22 million. The actual amount of Deposits will be determined at
the time of the closing of the Purchase. First Bank also has the option to
remove certain loans and add additional loans prior to closing of the Purchase,
but in no event shall the number of purchased loans exceed $32 million.




